Opinion on Rehearing. This matter again coming* on to be heard upon Claimant’s Petition for a Rehearing, and it appearing that the court had heretofore overlooked a portion of the stipulation entered into between claimant and respondent whereby it was agreed that the State would waive proof by complainant of the efforts made to collect the fees advanced from the estates of the several deceased inmates for whom inquests were held: and that it was therein agreed that the averment of such fact in the complaint might be considered as proof thereof. And it further appearing* that in fact such effort was duly made; and that claimant is in fact entitled under the law to reimbursement in the sum of Pour Hundred Sixty-four Dollars ($464.00) by reason of the matters and things in said original complaint appearing*. Therefore Said Petition for a Rehearing is hereby granted, without further hearing, and upon the record now appearing’ in said cause the original opinion herein is modified, and an award is hereby recommended in favor of claimant in the sum of Pour Hundred Sixty-four Dollars ($464.00.)